DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1, 5), 2, 3, 4, 6, 7, (8,12), 9, 10, 11, 13, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 of app 17/003,945 (now is US patent US 11030826 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 1, 5 is determined to be obvious in light of claim 1 of 17/003,945 (now is US patent US 11030826 B2) based on reasons below for having similar limitations.
Instant application claims 1, 5
17/003,945 claim 1
1. A system for hanger placement in a computer-aided design ("CAD") application, including: a database that stores hanger parameters; a processor 
that executes instructions to perform stages comprising: receiving a first selection of elements on a graphical user interface ("GUI"); determine, by a plugin, 
a first set of pipe elements from the first selection based on the elements being parallel; receiving a second selection, on the GUI, indicating a run direction;
determine a service type for the first set of pipe elements that is one of pipe,
conduit, or ducts; place an initial hanger on the first set of pipe elements ,
within the GUI, 
including resizing a bearer width to span the first set of pipe elements and changing the hanger elevation to attach to a lowest bottom of the first set of pipe
elements; place a second hanger at a spacing along a first path of the pipe elements:

1. A system for hanger placement in a computer-aided design (“CAD”) application, including: a database that stores hanger parameters; a processor 
that executes instructions to perform stages comprising: receiving a first selection of elements on a graphical 
user interface (“GUI”); determine 

a first set of pipe elements from the first selection based on the elements being parallel; receiving a second selection, on the GUI, indicating a run direction; determining a service type for the first set of pipe elements that is one of pipe, conduit, or ducts; placing an initial hanger on the first set of pipe elements, 

including resizing a bearer width to span the first set of pipe elements and 
changing the hanger elevation to attach to a lowest bottom of the first set of pipe elements; placing a second hanger at a spacing along a first path of the first set of pipe elements; 

5. The system of claim 1, the stages further comprising 
determining that a first pipe element that was part of the first set is no longer part of the first set based on the first pipe element diverging from its original distance from a next closest pipe element in the first set.


determining that a first pipe element that was part of the first set is no longer part of the first set based on the first pipe 
element diverging from its original 
distance from a next closest pipe 
element in the first set; 
determine a branch of the first set of pipe elements; 
And repeat the initial hanger placement on the branch.
determining a branch of the first set of pipe elements;
and repeating the initial hanger placement on the branch.


Claim 2 is determined to be obvious in light of claim 2 of 17/003,945 (now is US patent US 11030826 B2) based on reasons below for having similar limitations.
Instant application claims 2
17/003,945 claim 2
2. The system of claim I, wherein determining the first set of pipe elements includes excluding a first element 
of the first selection 
based on the first element not being parallel to the pipe elements of the first set.
2. The system of claim 1, wherein determining the first set of pipe elements includes excluding a first element 
based on the first element not being parallel to the pipe elements of the first set.


Claim 3 is determined to be obvious in light of claim 3 of 17/003,945 (now is US patent US 11030826 B2) based on reasons below for having similar limitations.
Instant application claims 3
17/003,945 claim 3
3 The system of claim 1, the stages further comprising determining a second set of pipe elements from the first selection, ,wherein the second set includes pipe elements in parallel in a different direction than the pipe elements of the first set.
3. The system of claim 1, the stages further comprising determining a second set of pipe elements from the first selection, wherein the second set is a different element type or parallel in a different direction than the pipe elements of the first set.


Claim 4 is determined to be obvious in light of claim 4 of 17/003,945 (now is US patent US 11030826 B2) based on reasons below for having similar limitations.
Instant application claims 4
17/003,945 claim 4
4. The system of claim 1, the stages further comprising repeating the initial hanger placement and branch determination from the second set of pipe elements.
4. The system of claim 1, the stages further comprising repeating the initial hanger placement and branch determination from the second set of pipe elements.


Claim 6 is determined to be obvious in light of claim 5 of 17/003,945 (now is US patent US 11030826 B2) based on reasons below for having similar limitations.
Instant application claims 6
17/003,945 claim 5
6. The system of claim 5, the stages further comprising continuing to place hangers at the spacing on the first set so long as the first set includes at least two pipe elements that are parallel to one another and within a threshold distance of one another.
5. The system of claim 1, the stages further comprising continuing to place hangers at the spacing on the first set so long as the first set includes at least two pipe elements that are parallel to one another and within a threshold distance of one another.


Claim 7 is determined to be obvious in light of claim 6 of 17/003,945 (now is US patent US 11030826 B2) based on reasons below for having similar limitations.
Instant application claims 7
17/003,945 claim 6
7 The system of claim 1, wherein hanger placement continues until all pipe elements of the first set have turned a comer, and wherein the first set includes pipe elements of different types.
6. The system of claim 1, wherein hanger placement continues until all pipe elements of the first set have turned a corner, and wherein the first set includes pipe elements of different types.


Claim 7 is determined to be obvious in light of claim 6 of 17/003,945 (now is US patent US 11030826 B2) based on reasons below for having similar limitations.
Instant application claims 7
17/003,945 claim 6
7 The system of claim 1, wherein hanger placement continues until all pipe elements of the first set have turned a comer, and wherein the first set includes pipe elements of different types.
6. The system of claim 1, wherein hanger placement continues until all pipe elements of the first set have turned a corner, and wherein the first set includes pipe elements of different types.


Claim 8, 12 is determined to be obvious in light of claim 7 of 17/003,945 (now is US patent US 11030826 B2) based on reasons below for having similar limitations.
Instant application claims 8, 12
17/003,945 claim 7
8. A method for hanger placement within a REVIT plan, comprising:
receiving a first selection of elements on a graphical user interface ("GUI");
determining a first set of pipe elements from the first selection based on the elements being parallel;
receiving a second selection, on the GUI, indicating a run direction;
determining a service type for the first set of pipe elements that is one of pipe, conduit, or ducts; placing an initial hanger on the first set of pipe elements, including resizing a bearer width to span the first set of pipe elements and changing the hanger elevation to
attach to a lowest bottom of the first set of pipe elements; placing a second hanger at a spacing along a first path of the pipe elements;
7. A method for hanger placement within a REVIT plan, comprising: 
receiving a first selection of elements on a graphical user interface (“GUI”); determining a first set of pipe elements from the first selection based on the elements being parallel; 
receiving a second selection, on the 
GUI, indicating a run direction; 
determining a service type for the first 
set of pipe elements that is one of pipe, conduit, or ducts; placing an initial 
hanger on the first set of pipe elements, including resizing a bearer width to span the first set of pipe elements and 
changing the hanger elevation to 

attach to a lowest bottom of the first set 
of pipe elements; placing a second hanger at a spacing along a first path of the first set of pipe elements; 
12. The method of claim 8, further comprising 
determining that a first pipe element that was part of the first set is no longer part of the first set based on the first pipe element diverging from its original distance from a next closest pipe element in the first set.


determining that a first pipe element that was part of the first set is no longer part of the first set based on the first pipe 
element diverging from its original 
distance from a next closest pipe 
element in the first set;
determining a branch of the first set of pipe elements; and
repeating the initial hanger placement on the branch.
determining a branch of the first set of pipe elements; and repeating the initial hanger placement on the branch.


Claim 9 is determined to be obvious in light of claim 8 of 17/003,945 (now is US patent US 11030826 B2) based on reasons below for having similar limitations.
Instant application claims 9
17/003,945 claim 8
9. The method of claim 8, wherein determining the first set of pipe elements includes excluding a first element based on the first element not being parallel to the pipe elements of the first set
8. The method of claim 7, wherein determining the first set of pipe elements includes excluding a first element based on the first element not being parallel to the pipe elements of the first set.


Claim 10 is determined to be obvious in light of claim 9 of 17/003,945 (now is US patent US 11030826 B2) based on reasons below for having similar limitations.
Instant application claims 10
17/003,945 claim 9
10. The method of claim 8, further comprising detem1ining a second set of pipe elements from the first selection, wherein the second set includes pipe elements in parallel in a different direction than the pipe elements of the first set
9. The method of claim 7, further comprising determining a second set of pipe elements from the first selection, wherein the second set is a different element type or parallel in a different direction than the pipe elements of the first set.


Claim 11 is determined to be obvious in light of claim 10 of 17/003,945 (now is US patent US 11030826 B2) based on reasons below for having similar limitations.
Instant application claims 11
17/003,945 claim 10
11. The method of claim 8, further comprising repeating the initial hanger placement and branch determination from the second set of pipe elements.
10. The method of claim 7, further comprising repeating the initial hanger placement and branch determination from the second set of pipe elements.


Claim 13 is determined to be obvious in light of claim 11 of 17/003,945 (now is US patent US 11030826 B2) based on reasons below for having similar limitations.
Instant application claims 13
17/003,945 claim 11
13. The method of claim 12, further comprising continuing to place hangers at the spacing on the first set so long as the first set includes at least two pipe elements that are parallel to one another and within a threshold distance of one another.
11. The method of claim 7, further comprising continuing to place hangers at the spacing on the first set so long as the first set includes at least two pipe elements that are parallel to one another and within a threshold distance of one another.


Claim 14 is determined to be obvious in light of claim 12 of 17/003,945 (now is US patent US 11030826 B2) based on reasons below for having similar limitations.
Instant application claims 14
17/003,945 claim 12
14. The method of claim 8, wherein hanger placement continues until all pipe elements of the first set have turned a corner, and wherein the first set includes pipe elements of different types.
12. The method of claim 7, wherein hanger placement continues until all pipe elements of the first set have turned a corner, and wherein the first set includes pipe elements of different types.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rourke (US 20060247902 A1), in view of Herold (US 20150269247 A1), further in view of Lange et al. (US 20160208979 A1, hereinafter Lange)

Regarding Claim 1, Rourke teaches a system for hanger placement in a computer-aided design ("CAD") application (Rourke, Paragraph  [0015], present invention is to provide a computer based method and system that can be imbedded within existing 3D(three dimensional) CAD( computer aided design) systems), including: a database that stores hanger parameters (Rourke, Fig. 1 Element 110 Memory or Database; Paragraph [0101], Supporting objects are ones to which hangers could be attached to support the path.  [0067], Supporting objects are ones to which hangers could be attached to support the path. [0078], If the route is satisfactory, store the results in the CAD system); 
a processor that executes instructions to perform stages comprising (Rourke, Paragraph [0096], he invention can be implemented as a set of instructions for a CAD( computer aided design) type computer system) : 
receiving a first selection of elements on a graphical user interface ("GUI") (Rourke, Paragraph [0082], the Router User Interface 120, the designer selects an existing already routed pipe or duct or other service from the CAD system); 
determine, by a plugin, a first set of pipe elements from the first selection based on the elements being parallel (Rourke, Paragraph [0096], The hybrid 3D path router can be imbedded directly in a CAD( computer assisted drawing) system 110, or can function as a separate program; Table 3 Shared Hangers- Routing parallel to existing system routes reduces cost by allowing hangers to be shared); 
receiving a second selection, on the GUI, indicating a run direction (Rourke, Paragraph [0079], Router User Interface 120 displays handles which allow the controlling parameters of the route path to be changed, as shown in FIG. 9. These include the height, location of connecting points between guide planes, path start and end location, and orientations <read on run direction>.); 
determine a service type for the first set of pipe elements that is one of pipe, conduit, or ducts (Rourke, Paragraph [0018], preferred method of routing conduits such as ducts and pipes through congested areas) ; 
place an initial hanger on the first set of pipe elements within the GUI (Rourke, Paragraph [0067], The router user interface 120 allows the designer to tag collections of CAD objects as supporting and or penetratable. Supporting objects are ones to which hangers could be attached to support the path; A* algorithm requires that the problem be described in terms of nodes, with a start node and a goal node given initially in Operation 210); 
and repeat the initial hanger placement on the branch (Rourke, Paragraph [0020], include the steps of displaying the 3D route for review, modifying the 2D path if the 3D route in unacceptable, and repeating step, and finalizing object path route if the displayed 3D route is acceptable)
Rourke does not explicitly disclose but Herold teaches determine a branch of the first set of pipe elements (Herold, Paragraph [0130], pipe run can be made up of multiple logical “features. Such as straight features, turn features, along-leg features, branch features, etc. Each feature can correspond to a physical part, Such as a straight pipe); and repeat the initial hanger placement on the branch (Harold, Paragraph [0176], [0222], A predecessor graph is constructed from the list of predecessors for each design object (Pipe Hanger, etc.) For each object that has no Successors, a recursive function <read on repeat process> may be called to add the object <read on hanger> to the list. The function calls itself for each predecessor of the object, and then the function adds the object to the list).
Herold and Rourke are analogous since both of them are dealing with using computer-aided-design on hanger pipe construction. Rourke provided a way of create and placing of the hanger using GUI CAD tool. Herold provided a way of using multiple features include branch features repeatedly for pipe element arrangement by using CAD tool Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate repeatedly branch feature taught by Herold into modified invention of Rourke such that during the creating hanger pipe arrangement when using the CAD tool, system will be repetitively adjust and refine the arrangement in order to achieve the best result for viewing.
The combination does not explicitly disclose but Lange teaches including resizing a bearer width to span the first set of pipe elements (Lange, Paragraph [0054], the slot 100 can be formed initially with a smaller length and width than illustrated in FIGS. 5 and 6A, and then a succession of tapered bodies or similar devices moved into or through the slot 100 both to enlarge the slot 100 to the illustrated size and to form the flange 102)
and changing the hanger elevation to attach to a lowest bottom of the first set of pipe elements (Lange, Paragraph [0067], a pipe shield can include structures that allow the pipe shield to be attached to part of a clevis hanger; a pipe shield can include engagement features that are configured to extend through openings in a clevis bottom, in order to secure the pipe shield to the pipe shield to the clevis bottom; it is noted by extending to the boom of the clevis will change the elevation of the hanger); 
place a second hanger at a spacing along a first path of the pipe elements (Lange, Paragraph [0067], a pipe shield can include structures that allow the pipe shield to be attached to part of a clevis hanger, or to another hanger body, without requiring welding, riveting, or specialized tools)
Lange and Rourke are analogous since both of them are dealing with using hanger pipe arrangement. Rourke provided a way of create and placing of the hanger using GUI CAD tool. Lange provided a way of adjusting the size of the flange and adjusting the elevation of the pipe element during the creating of the hanger system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate repeatedly adjusting the size and elevation taught by Lange into modified invention of Rourke such that during the creating hanger pipe arrangement when using the CAD tool, system will be iteratively adjust the size the elevation of the pipe in order to find the suitable elevation and to create the best sufficiently hanger system.

Regarding Claim 2, the combination of Rourke, Herold and Lange teaches the invention in claim 1.
The combination further teaches wherein determining the first set of pipe elements includes excluding a first element of the first selection based on the first element not being parallel to the pipe elements of the first set (Herold, Paragraph [0033], [0080], a pipe shield with engagement members such as the hooks 168a and 168b and the bendable tab 170 can be used with an opening that does not include a flange or other similar feature; It will be understood that some embodiments of the invention can include hanger bodies that are not symmetrical <read on not being parallel>).
Herold and Rourke are analogous since both of them are dealing with using computer-aided-design on hanger pipe construction. Rourke provided a way of create and placing of the hanger using GUI CAD tool. Herold provided a way of avoiding similar features that are not symmetrical pipe element arrangement by using CAD tool Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate avoid not symmetrical branch feature taught by Herold into modified invention of Rourke such that during the creating hanger pipe arrangement when using the CAD tool, system will be refine and choose only qualified components to display for the best result for viewing.

Regarding Claim 3, the combination of Rourke, Herold and Lange teaches the invention in claim 1.
The combination further teaches the stages further comprising determining a second set of pipe elements from the first selection,  wherein the second set includes pipe elements in parallel in a different direction than the pipe elements of the first set (Lange, Paragraph [0069], [0076], the hooked portions 17 4a and 17 4b each curve in the same direction. In other embodiments, other configurations are possible; the bendable tab 170 can be bent in an opposite direction as the bend of the hooked portions 17 4a and 174b of the hooks 168a and 168b).
Lange and Rourke are analogous since both of them are dealing with using hanger pipe arrangement. Rourke provided a way of create and placing of the hanger using GUI CAD tool. Lange provided a way of choosing the feature of pipe element that are paralleled during the creating of the hanger system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate choosing parallel features taught by Lange into modified invention of Rourke such that during the creating hanger pipe arrangement when using the CAD tool, system will be iteratively choosing qualified elements which are parallel to each other in order to create suitable component for hanger system.

Regarding Claim 4, the combination of Rourke, Herold and Lange teaches the invention in claim 1.
The combination further teaches the stages further comprising repeating the initial hanger placement (Rourke, Paragraph [0020], include the steps of displaying the 3D route for review, modifying the 2D path if the 3D route in unacceptable, and repeating step, and finalizing object path route if the displayed 3D route is acceptable).
Rourke does not explicitly disclose but Herold teaches branch determination from the second set of pipe elements (Herold, Paragraph [0005], [0130], pipe run can be made up of multiple logical “features. Such as straight features, turn features, along-leg features, branch features, etc. Each feature can correspond to a physical part, Such as a straight pipe; clevis hanger system for hanging a pipe. A clevis top can include a hanging portion, a first leg with a first hole, and a second leg with a second hole).
As explained in rejection of claim 1, the obviousness for combining of branch feature taught by Herold into Rourke is provided above. 

Regarding Claim 7, the combination of Rourke, Herold and Lange teaches the invention in claim 1.
The combination further teaches wherein the first set includes pipe elements of different types (Rourke, Paragraph [0018], preferred method of routing conduits such as ducts and pipes through congested areas; it is noted conduit, ducts are different type of pipe elements).
Rourke does not explicitly disclose but Herold teaches wherein hanger placement continues until all pipe elements of the first set have turned a corner (Herold, Paragraph [0151], Directed edges of the graph represent relationships between respective object nodes. The collection of edges originating at a node identifies all of the predecessor nodes. Similarly, the collection of edges terminating at a node identifies the Successor nodes. The objects identified by predecessor nodes should all be transformed before the object identified by the current node)
As explained in rejection of claim 1, the obviousness for combining of branch feature taught by Herold into Rourke is provided above. 

Regarding Claim 8, it recites limitations similar in scope to the limitations of Claim 1 but as a method and the combination of the combination of Rourke, Herold and Lange teaches all the limitations as of Claim 1. Therefore is rejected under the same rationale.

Regarding Claim 9, it recites limitations similar in scope to the limitations of Claim 2 and therefore is rejected under the same rationale.

Regarding Claim 10, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.
Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.


	
	Allowable Subject Matter
Claims 5-7, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filed Terminal Disclaimer to overcome the double patenting rejection specified above.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 15, the prior art of record, specifically the prior art Rourke (US 20060247902 A1) teaches provided a way of create and placing of the hanger using GUI oriented Computer Aided Design tool. The prior art Herold (US 20150269247 A1) teaches sing multiple features include branch features repeatedly for pipe element arrangement by using CAD tool. Additional prior arts Lange et al. (US 20160208979 A1) teaches adjusting the size of the flange and adjusting the elevation of the pipe element during the creating of the hanger system.  However, none of the prior art cited alone or in combination provides motivation to teach the limitation “…generating second assembly data defining a second bearer length of the second hanger to span the two or more second pipe elements along the transversal direction; and placing the second hanger ,within the GUI according to the update position and second bearer length”. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 16-20, they are allowable due to their dependency to the independent Claims 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190195251 A1	Decking hanger system and decking hanger

US 20180154736 A1	Component and method for connecting components

US 20030167155 A1	Voice activated commands in a building construction drawing system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619